DETAILED ACTION
In the Non-Final Rejection mailed 9/20/2021, claims 1-12 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 12/7/2021 has been entered:
Claims 1, 3-8, and 10-12 are active.
Claims 2 and 9 are cancelled.
Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
Regarding claim 1, “(GPS)” should be inserted between the words “system” and “device” in line 22.
Regarding claim 11, the comma (,) in line 14 after “the blasting reference time” should be deleted and the word “and” should be inserted in line 14 before “transmit”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “a global positioning system device” (lines 16-17). There is insufficient antecedent basis for this limitation in the claim because each of the blasting device and the electric detonators including a global positioning system device was already recited in lines 9-10, thus rendering unclear whether applicant is trying to claim additional global positioning system devices or attempting to reference the previously claimed global positioning system devices. It is the examiner’s belief that deleting “each of the blasting device and the electric detonators includes a global positioning system device,” in lines 9-10 and inserting “(GPS)” between the words “system” and “device” in line 17 would overcome the issue.
Claim 12 is rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel et al. (US 7929270), herein ‘Hummel’, and further in view of Manning (US 6079333), herein ‘Manning’.
Regarding claims 1 and 11, Hummel discloses a method (col. 12 lines 19-20) of operating a wireless blasting system (wireless blasting apparatus or system; Figs. 1-2; col. 8 lines 11-14) in which a blasting device (blasting machine 1, 50) and electric detonators (wireless detonator assemblies 3, 13, 51-59) disposed in blasting holes of a blasting target (claim 1; Fig. 1) to detonate explosives (9) perform communications (2) via a wireless network (col. 8 lines 20-25), the method comprising:  
synchronizing detonator reference times of the electric detonators with a blasting reference time of the blasting device (col. 15 lines 37-51; claims 16 and 27); 
calculating communication delay times of the electric detonators (col. 12 line 53 – col. 13 line 6; col. 14 line 42 – col. 15 line 10; claims 66, 67, and 69); 
transmitting, by the blasting device, a blasting command including a blasting time to the electric detonators (col. 12 lines 36-41; claims 16, 63-64, 66, and 70); 
determining whether or not the electric detonators are ready to perform blasting by determining initial input states and detonator states of the electric detonators (col. 20 lines 5-8; claim 10); and 
when the electric detonators are ready, performing, by the electric detonators, the blasting by counting ignition initialization times thereof in which the communication delay times are reflected (col. 12 line 64 – col. 13 line 6; col. 17 lines 2-45; col. 18 lines 9-22),
wherein the synchronizing includes: 
transmitting, by the blasting device, a synchronization request including the blasting reference time to the electric detonators (col. 12 lines 48-52);  
synchronizing, by the electric detonators, the detonator reference times with the blasting reference time by setting the detonator reference times to be the blasting reference time (col. 12 line 53); and 
transmitting, by the electric detonators, synchronization complete signals to the blasting device (col. 8 lines 29-34; col. 14 lines 25-38).
Hummel discloses wherein each of the blasting device and the electric detonators includes a clock for determining a time (col. 15 lines 37-51), but does expressly teach wherein the clocks are global positioning system devices counting an absolute time, where the blasting reference time is the GPS absolute time of the blasting machine and the detonator reference time is the GPS absolute time of the respective electric detonators.
Manning teaches a blasting system (10) comprising a blasting device (12) in communication with electronic detonators (14-20), wherein the blasting device comprises a master GPS receiver (36) that receives a GPS signal (40) and determines a GPS-based time at the blast device which is used for calculating the detonation times of the electric detonators (col. 3 lines 30-34), wherein the electric detonators also comprise GPS receivers (46, 56) that receive the GPS signal and determine a GPS-based time at each electric detonator (col. 3 lines 34-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for each of the blasting device and electric detonators of Hummel to have global position system devices as taught by Manning in order to determine the GPS absolute time at each within an accuracy of one microsecond or better regardless of the length of the longest sequential time and the times required in a protocol for communicating between the blasting device and the electric detonators (Manning; col. 3 lines 50-56).
Regarding claim 3, Hummel discloses wherein the calculating of the communication delay times includes: 
performing, by the electric detonators and the blasting device, communications via the wireless network (col. 12 lines 36-41); 
calculating, by the blasting device, the communication delay times of the electric detonators (col. 12 line 49 – col. 13 line 6; col. 14 line 42 – col. 15 line 10; claims 66-70); 
comparing, by the blasting device, values in which the communication delay times corresponding to the detonator reference times are reflected with the blasting reference time (col. 12 line 49 – col. 13 line 6; col. 14 line 42 – col. 15 line 10; col. 17 lines 14-23; claims 66-70); and 
when a value among the values in which the communication delay times corresponding to the detonator reference times are reflected is equal to the blasting reference time, correcting a corresponding ignition initialization time among the ignition initialization times (col. 14 lines 46-60; col. 16 lines 31-55).
Regarding claim 4, Hummel discloses wherein the transmitting of the blasting command includes: 
setting, by the blasting device, the blasting time on a basis of a maximum communication delay time and a state inspection time of the electric detonators (col. 12 lines 49-52; col. 14 line 46 – col. 15 line 10; col. 16 lines 25-55); and 
transmitting, by the blasting device, the blasting command including the blasting time to the electric detonators (col. 12 lines 36-41; claims 16, 63-64, 66, and 70). 
Regarding claim 5, Hummel discloses wherein the blasting device sets a sum of the maximum communication delay time and the state inspection time to be the blasting time (col. 16 lines 46-55; col. 17 lines 48-55; claim 67). 
Regarding claim 6, Hummel discloses wherein the transmitting of the blasting command includes:  
calculating, by the electric detonators, estimated blasting times on a basis of the communication delay times (col. 12 line 49 – col. 13 line 6; col. 14 line 42 – col. 15 line 10; col. 16 lines 1-13; claims 66-70); 
comparing, by the electric detonators, the estimated blasting times with the blasting time (col. 12 line 49 – col. 13 line 6; col. 14 line 42 – col. 15 line 10; col. 16 lines 1-13; claims 66-70); 
when the blasting time is greater than an estimated blasting time among the estimated blasting times, transmitting, by a corresponding electric detonator among the electric detonators, an error signal to the blasting device (col. 8 lines 29-34; col. 11 lines 17-23; col. 14 lines 25-60; col. 16 lines 31-55; col. 20 lines 3-8); and 
resetting the corresponding electric detonator with the received blasting time and transmitting, by the corresponding electric detonator, a reset complete signal to the blasting device (col. 14 lines 61-65; col. 16 lines 31-55; col. 16 line 62 – col. 17 line 5; col. 20 lines 3-8).
Regarding claim 7, Hummel discloses wherein when the blasting time is not greater than an estimated blasting time among the estimated blasting times, transmitting, by a corresponding electric detonator among the electric detonators, a blasting acknowledgement to the blasting device (col. 8 lines 29-34; col. 11 lines 17-23; col. 14 lines 9-13 and 25-38; col. 16 lines 1-13; col. 20 lines 3-8; claims 66-70).
Regarding claim 8, Hummel discloses wherein the determining of whether or not the electric detonators are ready includes: 
transmitting, by the blasting device, a ready confirmation request to the electric detonators (col. 17 lines 14-23; col. 20 lines 5-8);  
determining, by the electric detonators, initial input states and detonator states in response to the ready confirmation request (col. 8 lines 29-34; col. 11 lines 17-23; col. 18 lines 35-50); 
when there is an error, transmitting, by an electric detonator among the electric detonators, a stop signal to the blasting device (col. 17 lines 14-23; col. 20 lines 5-8); and 
when there is no error, transmitting, by an electric detonator among the electric detonators, a preparation complete signal to the blasting device (col. 14 lines 9-13 and 25-38; col. 17 lines 14-23; col. 20 lines 5-8).
Regarding claims 10 and 12, Hummel discloses wherein the blasting device is disposed in a safe area, the electric detonators are disposed in a blasting area spaced apart from the safe area by a safe distance, wherein the safe distance is a value predetermined by a blasting operator, and when the blasting device is located within the safe distance, the blasting is stopped (col. 18 lines 35-67).
Conclusion
Claims 1, 3-8, and 10-12 are rejected. Claims 2 and 9 are cancelled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641